DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because “RNN Memory Encoder Encoder” and “RNN Encoder Encoder” appear to be redundant for the term “Encoder”, and should be “RNN Memory Encoder” and “RNN Encoder” in Figures 7 to 9.
Figures 7 to 9 would benefit by adding numerical labels with corresponding numerical labels added to the Specification, ¶[0130], ¶[0136], and ¶[0146].  
Figure 11 illustrates processor 1101 and memory 1102, but there are repeated references to processor 1102 and memory 1101 in ¶[0157] - ¶[0165] of the Specification.  Given that these references numerals do not properly correspond, it may be easier to correct them in the drawing instead of correcting the numerous incorrect instances in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Determining Intent from a Historical Vector of a To-Be-Analyzed Statement.
The abstract of the disclosure is objected to because it is more than one hundred and fifty words.  Correction is required.  A new abstract should be submitted on a separate sheet.  See MPEP §608.01(b).  
The disclosure is objected to because of the following informalities:
In the Abstract, there is an abbreviation of “HCI” that should be written out in full as “Human Computer Interaction”, which is not defined until ¶[0051] of the Specification.  
In ¶[0007], there is an abbreviation of “HCI” that should be written out in full at least in an initial occurrence as “Human Computer Interaction”.
In ¶[0014], “segmentand” should be “segment and”.
In ¶[0025], “and transmit the program code” should be “and transmits the program code”.
x1, x2,. . . xn.  However, scores appear that they should be labeled as b1, b2,. . . bn as stated in ¶[0073] of the Specification.  
In ¶[0094], there are some illegible symbols for a coefficient, and it appears that these should be “αi”.
In ¶[0094], “h” should be written on the same line as “Σiαimi”.
In ¶[0112], there is no Step S202 in any of the drawings.  
In ¶[0121], there is no Step S303 in Figure 3.  This could be a reference to Step S403.
In ¶[0127], there are no Steps S201 and S202 in any of the drawings.
In ¶[0143], categories and scores are both labeled with x’s as x1, x2,. . . xn.  However, scores appear that they should be labeled as b1, b2,. . . bn as stated in ¶[0073] of the Specification. 
In ¶[0144], there is no Step S303 in Figure 3.  It appears that Steps S301, S302, and S303 could be referring to Steps S401, S402, and S403 of Figure 4.
In ¶[0168], “concise” should be “concisely”.
Appropriate correction is required.

Claim Objections
Claims 14 to 33 are objected to because of the following informalities:  
Independent claims 14, 21, and 28 set forth a limitation of “the plurality of statements”, which does not have express antecedent basis.  Generally, any initial occurrence of a limitation should be preceded by an indefinite article of “a” or “an”, and .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16 to 17, 21, 23 to 24, and 28 to 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 2017/0372200) in view of Ma et al. (U.S. Patent Publication 2016/0196258).
Concerning independent claims 14, 21, and 28, Chen et al. discloses a method, system, and computer program product for contextual language understanding, comprising:
“acquiring a to-be-analyzed statement and at least one historical statement corresponding to the to-be-analyzed statement from the plurality of statements received during a communication session, the at least one historical statement appearing before the to-be-analyzed statement in the communication session” – knowledge carryover extracts salient semantics from one turn to the next in a multi-turn conversation (Abstract); a communication-related user utterance is ‘just send email to bob about fishing this weekend’ (¶[0078]); keeping contextual knowledge increases the likelihood i} (“at least one historical statement corresponding to the to-be-analyzed statement from the plurality of statements”) that are stored in memory and a current utterance c=w1; . . . wT (“a to-be-analyzed statement”) (¶[0082]); model 220 can embed inputs, e.g., utterances, into a continuous space and store historical inputs, e.g., historical utterances, x, embeddings to the memory (¶[0084]); here, a current utterance c is “a to-be-analyzed statement” and a history of utterances {xi} is “at least one historical statement corresponding to the to-be-analyzed statement from the plurality of statements”; “the plurality of statements” is a history of utterances {xi} and a current utterance c=w1; . . . wT; implicitly, these utterances can be construed as “statements”, and “historical statements” {xi} are “corresponding to” “to-be-analyzed statement” c=w1; . . . wT because historical statements provide contextual knowledge about how to understand a current utterance;
“determining a historical vector of the to-be-analyzed statement based on a statement vector of the to-be-analyzed statement and a statement vector of the at least one historical statement, the historical vector comprising information related to the to-be-analyzed statement in the at least one historical statement” – operation engine 218 can convert each input, e.g., utterance from a previous turn as a vector xi, into a memory vector m with dimension d by encoding the inputs in a continuous space; operation engine 218 can also encode a vector representation of a current utterance c to a vector u with a same dimension as a vector representation of c, where the vector u kg to generate an output knowledge encoding vector o as given by Equation (5) (¶[0088] - ¶[0089]); here, knowledge encoding vector o is “a historical vector” that is a sum or concatenation of a vector u of the current utterance c (“a statement vector of the to-be-analyzed statement”), and history vector h (“a statement vector of the at least one historical statement”); “historical vector” o, then, represents “information related to the to-be-analyzed statement in the at least one historical statement” because it incorporates contextual knowledge of utterances in previous turns of a session;
“determining a user intent of the to-be-analyzed statement based on the historical vector” – end-to-end memory networks are used to encode inputs, e.g., utterances, with intents, and to leverage previously stored semantics for joint intent prediction (Abstract);  a task is to predict an intent (¶[0002]); keeping contextual knowledge increases the likelihood of the system correctly estimating a semantic slot message with the same intent (¶0080]); an end-to-end spoken language understanding memory network can take a discrete set of history utterances {xi} that are stored in memory and a current utterance c=w1; . . . wT, and outputs corresponding semantic tags y=y1; . . . yT that include intent and slot information (¶[0082]); to estimate a tag sequence y corresponding to an input word sequence c, operation engine 218 can use encoded knowledge o to model knowledge carryover according to Equation (6); a goal of 1; . . . yn; (¶[0090] - ¶[0091]); “a user intent”, then, is determined as a prediction y from knowledge encoding of a current word sequence c (“the to-be-analyzed statement”) and output knowledge encoding vector o (“the historical vector”). 
Concerning independent claims 14, 21, and 28, Chen et al. arguably anticipates these independent claims, but does not expressly disclose “statements” of “at least one historical statement” and “a to-be-analyzed statement”.  Here, Chen et al. discloses utterances, which could be construed as equivalent to “statements”.  However, even if “statements” are not disclosed by Chen et al., they are taught by Ma et al.  Generally, Ma et al. teaches word vectorization for representing sentences, and determining a semantic similarity between words of a first sentence and words of a second sentence.  (¶[0006] - ¶[0008])  A vector distance is determined between a first statement vector v1 and a second statement vector v2.  (¶[0010] - ¶[0011])  A first sentence includes at least two words, a first word vector includes word vectors of all the words in the first sentence, a second sentence includes at least one word and the second word vector includes word vectors of all words in the second sentence.  (¶[0033])  Ma et al., then, teaches that words in sentences for word vectorization can be considered to be “statements”.  An objective is to determine semantic similarity of sentences that takes into account word order.  (¶[0005] - ¶[0006])  It would have been obvious to one having ordinary skill in the art to provide utterances of Chen et al. as statements as taught by Ma et al. for a purpose of determining semantic similarity that takes into account word order.

Chen et al. discloses that in order to encode knowledge from history, operation engine 218 can sum a history vector h, which is a sum over the memory embeddings weighted by attention distribution according to Equation (4): h = Σi pimi, where mi are memory vectors of utterances from previous turns; operation engine 218 can pass the sum or concatenation of memory vector h and the current input embedding u through a weight matrix Wkg to generate an output knowledge encoding vector o as given by Equation (5): o = Wkg(h + u), where u is an embedding vector of a current input utterance c (¶[0086] - ¶[0089]); output knowledge encoding vector o is “a fused vector” because it is a sum of history vector h and a vector u of a current input utterance c (“determining a fused vector of the to-be-analyzed statement based on the historical vector and the statement vector of the to-be-analyzed statement”); Compare Specification, ¶[0071], which states that a fused vector can be obtained by adding together two vectors o = h + u, where h is a historical vector and u is a statement vector of a to-be-analyzed statement; subsequently, to estimate a tag sequence y corresponding to an input word sequence c, operation engine 218 can use encoded knowledge o to model knowledge carryover according to Equation (6): y = RNN(o, c); a goal of language understanding is to assign semantic tags and predict y=y1; . . . yn; (¶[0090] - ¶[0091]); here, predicting y from o and c is “determining the user intent”, where o is “the fused vector.
Concerning claims 17, 24, and 30, Chen et al. discloses that operation engine 218 can pass the sum or concatenation of memory vector h and the current input embedding u through a weight matrix Wkg to generate an output knowledge encoding vector o as given by Equation (5): o = Wkg(h + u), where u is an embedding vector of a kg is a weight matrix (¶[0086] - ¶[0089]); here, vector o is “the fused vector” that is obtained by applying a weight matrix Wkg to a sum (h + u), where h is “the historical vector” and u is “the statement vector of the to-be-analyzed statement” (“determining a fused vector comprising weighted-summing the historical vector and the statement vector of the to-be-analyzed statement to obtain the fused vector of the to-be-analyzed statement”).

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 2017/0372200) in view of Ma et al. (U.S. Patent Publication 2016/0196258) as applied to claims 14 and 21 above, and further in view of Rastrow et al. (U.S. Patent No. 10,032,463).
Ma et al. teaches the limitations of “determining a first semantic similarity . . . and a second semantic similarity . . . based upon a statement vector”.  Specifically, Ma et al. teaches determining a vector distance between a first statement vector and a second statement vector, and evaluating a semantic similarity between the first sentence and the second sentence according to the vector distance.  (Abstract)  Chen et al. discloses a vector for a current utterance and vectors for historical utterances as “the statement vector of the to-be-analyzed statement, a statement vector of the first historical statement, and a statement vector of the second historical statement.”  However, Chen et al. and Ma et al. do not expressly disclose or teach “determining a first appearance positional relationship between the first historical statement and the to-be-analyzed statement and a second appearance positional relationship between the second historical statement and the to-be-analyzed statement” and “determining the historical Chen et al. discloses a plurality of history vectors h obtained from a plurality of memory vectors m, where these memory vectors implicitly have some appearance positional relationship that is persevered when they are summed over history to obtain a history vector h.    
Rastrow et al. teaches speech processing with learned representation of user interaction history, where a fixed-length vector, referred to as a ‘usage vector’ or ‘interaction history vector’ includes encoded information regarded a fixed or variable number of previous utterance transcriptions generated for a particular user over a period of time.  (Column 3, Lines 18 to 31)  An interaction history vector generated by processing transcription W2 after processing transcription W1 may be different than the interaction history vector generated by processing transcription W2 without first processing transcription W1.  Processing transcription W1 changes a persistent internal state of the encoder thereby changing the way the encoder processes subsequent input.  (Column 3, Lines 50 to 61)  Computing device 500 obtains data regarding one or more historical interactions of the user.  Computing device 500 generates an encoded representation of the interaction history.  An input vector 220a corresponds to a particular historical interaction of the user, and interaction history encoder 116 may process a forward pass using input vector 220a.  Interaction history encoder 116 may perform a forward pass on input vector 220b, which corresponds to an utterance transcription generated at time T1.  Information regarding the internal calculations performed during a prior forward pass using input vector 220a corresponds to an utterance transcription generated at prior time T0.  The process may be repeated for any n-1.  Interaction history encoder 116 may serialize its persistent internal state.  Interaction history encoder 116 can produce interaction history vectors 222 at different times based on a persistent internal state specific to a user.  (Column 7, Line 36 to Column 8, Line 67: Figures 2 to 3)  Here, Figure 2 illustrates Interactions at time T0, T1, Tn-1, and Tn, where these interactions are in an “appearance positional relationship” that is preserved as a persistent internal state within interaction history vectors 222, so as to provide “a first appearance positional relationship” and “a second appearance positional relationship”.  An objective is to customize speech recognition results for particular users using data regarding prior interactions of the users with the system.  (Abstract)  It would have been obvious to one having ordinary skill in the art to determine appearance positional relationships of statements as taught by Rastrow et al. to determine a historical vector of Chen et al. for a purpose of customizing speech recognition results for particular users using data regarding prior interactions.

Claims 18, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 2017/0372200) in view of Ma et al. (U.S. Patent Publication 2016/0196258) as applied to claims 14, 16, 21, 23, 28, and 29 above, and further in view of Kurian et al. (U.S. Patent Publication 2018/0040020).  
Chen et al. arguably discloses the limitations of these claims directed to “mapping the fused vector to a plurality of present user intents” and “determining the user intent of the to-be-analyzed statement from the plurality of user intents based on mapping results on the plurality of intents”.  Here, Chen et al. discloses that end-to-end e.g., utterances, with intents, and to leverage previously stored semantics for joint intent prediction.  (Abstract)  A task is to predict an intent.  (¶[0002])  Keeping contextual knowledge increases the likelihood of the system correctly estimating a semantic slot message with the same intent.  (¶0080]) An end-to-end spoken language understanding memory network can take a discrete set of history utterances {xi} that are stored in memory and a current utterance c=w1; . . . wT, and outputs corresponding semantic tags y=y1; . . . yT that include intent and slot information.  (¶[0082])  To estimate a tag sequence y corresponding to an input word sequence c, operation engine 218 can use encoded knowledge o to model knowledge carryover according to Equation (6): y = RNN(o, c).  A goal of language understanding is to assign semantic tags and predict y=y1; . . . yn.  (¶[0090] - ¶[0091])  
The only element of these claims that is not expressly disclosed by Chen et al. is “mapping” the fused vector to “a plurality of preset user intents”.  Still, Chen et al.’s tags y correspond to ‘intents’, and “a fused vector” o is implicitly being ‘mapped’ to a predicted intent y by Equation (6).  These intents are implicitly pre-defined into a set of categories, i.e., “preset”.  Even if mapping of a vector to an intent is not expressly disclosed by Chen et al., it is taught by Kurian et al.  Generally, Kurian et al. teaches intelligently predicting a user’s intent based on contextual information.  (Abstract)  Contextual information can comprise factors including historical information.  (¶[0054])  Historic insights and analysis can be used to identify the right user intent.  Once intents are identified, a recommendation engine maps the intents.  (¶[0066])  Predicted intents from contextual information are stored within a multi-dimensional vector, where each dimension of the vector is created with a map between the intents and the map is Kurian et al., then, teaching “mapping . . . to a plurality of preset user intents”.  An objective is to discover intents of users to provide intent related information.  (¶[0005])  It would have been obvious to one having ordinary skill in the art to map to a plurality of preset user intents as taught by Kurian et al. using a vector to determine an intent with a neural network in Chen et al. for a purpose of discovering intents of users to provide intent related information.

Claims 19 to 20, 26 to 27, and 32 to 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 2017/0372200) in view of Ma et al. (U.S. Patent Publication 2016/0196258) as applied to claims 14, 21, and 28 above, and further in view of Iida et al. (U.S. Patent Publication 2019/0188257).  
Concerning claims 19, 26, and 32, Chen et al. could be construed to disclose the limitations of “determining a word vector of a first word segment, the first word segment comprising a word segment selected from the at least one word segment”.  Here, Chen et al. discloses a current utterance, c=w1; . . . wT, where each of the wi is “a word segment”, and vector u is a representation of a current utterance u.  Implicitly, each word of a current utterance c is encoded as a word vector.  This is expressly taught by Ma et al., where a first sentence includes at least two words, and a first word vector includes word vectors of all the words in the first sentence, and a second sentence includes at least one word, and the second word vector includes word vectors of all the Ma et al.  Additionally, Chen et al. discloses “determining a fused word vector of the first word segment based on the historical vector and the word vector of the first word segment” because operation engine 218 can pass the sum or concatenation of memory vector h and the current input embedding u through a weight matrix Wkg to generate an output knowledge encoding vector o as given by Equation (5): o = Wkg(h + u), where u is an embedding vector of a current input utterance c, and Wkg is a weight matrix.  (¶[0086] - ¶[0089])  Here, vector o is “the fused vector” that is obtained by applying a weight matrix Wkg to a sum (h + u), where h is “the historical vector”, and vector u represents “the word vector of the first word segment”.  The only element omitted by Chen et al. is “determining an entity type of the first word segment based on the fused word vector of the first word segment.”  Applicants’ Specification does not expressly define what is encompassed by “an entity type”, but this could conceivably be a part-of-speech.
Concerning claims 19, 26, and 32, Iida et al. teaches context analysis for detecting a predicate of which a subject is omitted, where anaphora/ellipsis units generate a plurality of different types of word vectors from sentences for antecedent candidates.  (Abstract)  Base word sequence extracting unit 220 extracts a word sequence from a pair of a noun as an object of ellipsis resolution and a predicate included in an analyzed sentence 204.  Vector converting unit 238 generates a base vector sequence as a word vector sequence from the word sequence.  (¶[0051]: Figure 6)  A convolutional neural network 214 calculates a score corresponding to a probability that the set of predicate and antecedent candidates corresponding to a given word Iida et al., then, teaches “determining an entity type of the first word segment based on a fused word vector of the first word segments” because vectors of a word segment are used to determine a subject of a predicate that was omitted by ellipsis or anaphora.  That is, a subject of a predicate is “an entity type”.  An objective is to provide ellipsis resolution for omitted arguments, e.g., an omitted subject of a predicate in a sentence.  (¶[0001])  It would have been obvious to one having ordinary skill in the art to determine an entity type from word vectors of word segments as taught by Iida et al. to perform intent prediction using fused vectors of Chen et al. for a purpose of providing ellipsis resolution of omitted arguments in a sentence.
Concerning claims 20, 27, and 33, Iida et al. teaches “determining the entity type of the first word segment based on the fused word vector of the first word segment, a fused word vector of a second word segment” because “an entity type” of an omitted subject is obtained from a word vector sequence of a plurality of words.  (¶[0051]: Figure 6)  Additionally, Iida et al. teaches “determining an entity type of the first word segment based on . . . a pre-learned entity type dependency relationship” because word sequence vectors are generated based on a dependency tree.  Anaphora/ellipsis resolution system 100 includes a dependency relation analysis unit 202 performing dependency relation analysis and outputs an analyzed sentence 204 having information of dependency relation added.  (¶[0048]: Figure 6)  Anaphora/ellipsis analysis unit 216 includes a DepTree word sequence extracting unit 210 for generating a DepTree vector 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Nishizaki et al. and Li et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        January 25, 2022